Atkinson, J.
A person was indicted for a crime. The solicitor-general made a formal motion for a change of venue, sedely on the ground that an impartial jury could not be obtained in the county where the crime was alleged to have been committed. The defendant resisted the motion, on the grounds: (1) That the court was without authority, over ' the objections of the defendant, to change the venue; (2) the passage of such an order would be in violation of art. 6, see. 16, par. 6, of the constitution of Georgia; (3) an impartial jury can be obtained in the county. On motion of the solicitor-general the first and second grounds of objection as just stated were stricken. Thereafter evidence was *500heard from both sides,'upon conclusion of which the court passed an order changing the venue to another county. The defendant excepted, and assigned error on each of the rulings of the court. On the hearing before the Supreme Court, a motion was made to dismiss the bill of exceptions, on the ground that the judgment complained of is not a •final disposition of the case, nor final as to any party thereto. Held:
No. 359.
December 14, 1917.
Rehearing denied January 18, 1918.
'Indictment; from Quitman superior court.
Pottle & Hofmayer, John B. Guerry,' and M. G. Edwards, for plaintiff in 'error.
M. J. Yeomans, solicitor-general, pro tempore, confra.
1. The case was prematurely brought to the Supreme Court, and the motion to dismiss must prevail. Coleman v. George, 140 Ga. 619 (79 S. E. 543).
2. The reque'st for leave to file in the court below, as exceptions pendente lite, a copy of the original bill of exceptions will be denied. Burkhalter v. Roach, 145 Ga. 834 (90 S. E. 52).

Writ of error dismissed.


All the Justices concur.